IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 15 MM 2019
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
DOMINGO COLON-MONTANEZ,                   :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the “Application for Leave to File a

Supplemental Argument” and the “Emergency Petition for Extraordinary Relief” are

DENIED, and the “Petition to Expedite the Ruling” is DISMISSED AS MOOT.